Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered October 21, 2009, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea was coerced is unpreserved for appellate review since the defendant did not move to withdraw his plea or otherwise raise this issue before the County Court (see People v Lopez, 34 AD3d 599 [2006]; People v Whitaker, 27 AD3d 499 [2006]; People v Reels, 17 AD3d 488 [2005]). In any event, the defendant’s contention that his plea was coerced is unsupported by the record (see People v Fiumefreddo, 82 NY2d 536 [1993]; cf. People v Grant, 61 AD3d 177 [2009]). Rivera, J.P., Covello, Eng, Leventhal and Austin, JJ., concur.